Exhibit 10.33

 

 

Oxford Immunotec Global PLC 2013 Amended Share Incentive Plan

 

 

 

 

Approved by the Shareholders on June 6, 2017

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Rules of the Oxford Immunotec Global PLC 2013 Share Incentive Plan
(as it may be amended from time to time, the “Plan”)

 

1

Definitions

 

1.1

In this Plan, unless the context requires otherwise, the following words and
expressions shall have the following meanings:

 

“Administrator” means the Remuneration Committee, except that the Remuneration
Committee may delegate, in accordance with applicable law, (i) to one or more of
its members (or one or more other members of the Board (including the full
Board)) such of its duties, powers and responsibilities as it may determine;
(ii) to one or more officers of the Company the power to grant Awards to the
extent permitted by applicable law; and (iii) to such Employees or other persons
as it determines such ministerial tasks as it deems appropriate. In the event of
any delegation described in the preceding sentence, the term “Administrator”
will include the person or persons so delegated to the extent of such
delegation.

 

“Award” means a grant in accordance with this Plan of a beneficial interest in
Shares or an option or other right to acquire Shares including, but not limited
to, Shares, Options, Restricted Shares, SARs, Share Units (including Restricted
Share Units), Performance Awards, Awards (other than the foregoing Awards) that
are convertible into or otherwise based on Shares, and Awards under a joint
share ownership plan.

 

“Board” means the board of directors of the Company.

 

“Cause” means in the case of any Participant who is party to a service,
employment or severance-benefit agreement that contains a definition of “Cause,”
the definition set forth in such agreement will apply with respect to such
Participant under the Plan for so long as such agreement is in effect; in the
case of any other Participant, “Cause” will mean, as determined by the
Administrator in its reasonable judgment, (i) a substantial failure of the
Participant to perform the Participant’s duties and responsibilities to the
Company or any member of the Group or substantial negligence in the performance
of such duties and responsibilities; (ii) the commission by the Participant of a
felony or a crime involving moral turpitude; (iii) the commission by the
Participant of theft, fraud, embezzlement, material breach of trust or any
material act of dishonesty involving the Company or any of any member of the
Group; (iv) a significant violation by the Participant of the code of conduct of
the Company or any member of the Group, of any material policy of the Company or
any member of the Group, or of any statutory or common law duty of loyalty to
the Company or any member of the Group; (v) material breach of any of the terms
of the Plan or any Award made under the Plan, or of the terms of any other
agreement between the Company or any member of the Group and the Participant;
(vi) willfully misusing or disclosing the Group’s confidential information or
intellectual property; (vii) the insolvency or bankruptcy of a Participant; or
(viii) other conduct by the Participant that could reasonably be expected to be
harmful to the business, interests or reputation of the Company, or any member
of the Group.

 

 

--------------------------------------------------------------------------------

 

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
applicable United States Treasury Regulations under the Code and other binding
regulatory guidance thereunder.

 

“Committee” means the Remuneration Committee of the Board.

 

“Company” means Oxford Immunotec Global PLC.

 

“Control” has the meaning given by sections 450 and 451 of the Corporation Tax
Act 2010.

 

“Covered Transaction” means any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction will be deemed to have
occurred upon consummation of the tender offer.

 

“Date of Adoption” means the earlier of the date the Plan was approved by the
Company’s stockholders or adopted by the Board.

 

“Date of Grant” means in relation to any Award, the date on which such Award is
granted in accordance with applicable law.

 

“Eligible Person” means any person who is eligible to participate in the Plan
according to Rule 3. Unless otherwise provided by the Administrator, a
Participant’s status as an Eligible Person will be deemed to continue, so long
as the Participant is employed by, or otherwise is providing services to, the
Company or a member of the Group. If a Participant’s employment or other service
relationship is with a member of the Group other than the Company and that
entity ceases to be a member of the Group, the Participant’s status as an
Eligible Person will be deemed to have terminated when the entity ceases to be a
member of the Group unless the Participant transfers his or her employment or
service to the Company or its remaining members of the Group.

 

“Employee” means any person who is employed by the Company or a member of the
Group.

 

“Exercise Period” means in respect of any Award requiring exercise, the period
commencing on the date or dates set out in the Award agreement evidencing such
Award and ending no later than on the tenth anniversary of its Date of Grant
(or, if earlier, upon it lapsing or terminating in accordance with these Rules
or such Award agreement).

 

“Grantor” means a person granting an Option that may be: (a) the Company; or (b)
the trustees of an employee benefit trust authorized by the Administrator or the
Board to grant Options at the relevant time; or (c) any other person so
authorized.

 

 

--------------------------------------------------------------------------------

 

 

“Group” means the Company and every other company of which it has Control.

 

“ISO” means an Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code. Each Option granted pursuant to the Plan
will be treated as providing by its terms that it is to be an NSO unless, as of
the date of grant, it is expressly designated as an ISO.

 

“Option” means an option entitling the holder to acquire Shares upon payment of
the exercise price. ISOs, NSOs, Approved Options (as defined in the 2013
Approved Company Share Option Plan, the rules of which are set out in Appendix A
hereto) and unapproved Options may be granted under the Plan.

 

“NSO” means any Option that is not intended to be an “incentive stock option”
within the meaning of Section 422 of the Code.

 

“Participant” means the recipient of an Award under the Plan.

 

“Performance Award” means an Award subject to Performance Targets; the
Administrator in its discretion may grant Performance Awards that are intended
to qualify for the performance-based compensation exception under Section 162(m)
of the Code and Performance Awards that are not intended so to qualify.

 

“Performance Target” means any specified performance target, other than the mere
continuation of employment or service or the mere passage of time, the
satisfaction of which is a condition for the grant, exercisability, vesting or
full enjoyment of an Award, as set by the Administrator pursuant to Rule 7.1,
and, for purposes of Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) of the Code, a
Performance Target will mean an objectively determinable measure or measures of
performance relating to any or any combination of the following (measured either
absolutely or by reference to an index or indices and determined either on a
consolidated basis or, as the context permits, on a divisional, subsidiary, line
of business, project or geographical basis or in combinations thereof): sales;
revenues; assets; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, amortization or equity expense,
whether or not on a continuing operations or an aggregate or per share basis;
return on equity, investment, capital, capital employed or assets; one or more
operating ratios; operating income or profit, including on an after-tax basis;
net income; borrowing levels, leverage ratios or credit rating; market share;
capital expenditures; cash flow; stock price; stockholder return; sales of
particular products or services; customer acquisition or retention; acquisitions
and divestitures (in whole or in part); joint ventures, strategic alliances,
licenses or collaborations; spin-offs, split-ups and the like; reorganizations;
recapitalizations, restructurings, financings (issuance of debt or equity) or
refinancings; manufacturing or process development; or achievement of clinical
trial or research objectives, regulatory or other filings or approvals or other
product development milestones; a Performance Target and any goals with respect
thereto determined by the Administrator need not be based upon an increase, a
positive or improved result or avoidance of loss.

 

 

--------------------------------------------------------------------------------

 

 

“Personal Data” means any personal information that could identify a
Participant, including but not limited to, the Participant’s date of birth, home
address, telephone number, e-mail address, National Insurance number (or
equivalent), Awards under the Plan or awards under any other employee share
scheme operated by the Company.

 

“Restricted Shares” means Shares that are subject to restrictions on transfer, a
risk of forfeiture or a right of repurchase by the Company under certain
circumstances.

 

“Restricted Share Unit” means a Share Unit that is, or as to which the delivery
of Shares or cash in lieu of Shares is, subject to the satisfaction of specified
performance or other vesting conditions.

 

“SAR” means a right entitling the holder upon exercise to receive an amount
(payable in cash or in Shares of equivalent value) equal to the excess of the
fair market value of the Shares subject to the right over the base value from
which appreciation under the SAR is to be measured.

 

“Shares” means ordinary shares in the capital of the Company.

 

“Share Pool” has the meaning set forth in Rule 5.

 

“Share Unit” means an unfunded and unsecured promise, denominated in Shares, to
deliver Shares or cash measured by the value of Shares in the future.

 

“U.S. Participant” means a Participant the grant of an Award to whom or the
exercise of an Award by whom is subject to taxation in the United States.

 

1.2

Where the context permits, the singular includes the plural and vice versa and
the masculine gender shall include the feminine and vice versa. Any reference in
the Plan to any enactment includes a reference to that enactment as from time to
time modified, extended or re-enacted.

 

2

Purpose

 

The purpose of the Plan is to advance the interests of the Company’s
stockholders by enhancing the Company’s ability to attract, retain and motivate
persons who are expected to make contributions to the Company and by providing
such persons with equity ownership opportunities and performance-based
incentives that are intended to better align the interests of such persons with
those of the Company’s stockholders.

 

3

Eligibility

 

The Administrator will select Participants from among key employees and
directors of, and consultants and advisors to, the Company or a member of the
Group.

 

 

--------------------------------------------------------------------------------

 

 

4

Administration

 

The Administrator shall administer the Plan and shall have discretionary
authority, subject only to the express provisions of the Plan, to interpret the
Plan and any Award; determine eligibility for and grant Awards; determine,
modify or waive the terms and conditions of any Award; prescribe forms, rules
and procedures relating to the Plan; and otherwise do all things necessary or
appropriate to carry out the purposes of the Plan. The Administrator’s decision
on the construction of the Rules and on any disputes arising under the Plan will
be conclusive and will bind all persons having or claiming any interest in the
Plan or in any Award. No director or person acting pursuant to the authority
delegated by the Board or the Committee shall be liable for any action or
determination relating to or under the Plan made in good faith.

 

5

Maximum Shares

 

5.1

Subject to adjustment as provided in Rule 12, the maximum number of Shares that
may be delivered in satisfaction of Awards under the Plan is 2,684,563 (the
“Share Pool”).

 

5.2

Each Share subject to an Award consisting of Options and/or SARs shall be
counted against the Share Pool as one (1.0) Share. Each Share subject to an
Award other than Awards consisting of Options and/or SARs shall be counted
against the Share Pool as 1.5 Shares. Any Shares that again become available for
delivery under the Plan pursuant to Rule 5.3 shall be added back to the Share
Pool in an amount determined in accordance with this Rule 5.2.

 

5.3

For purposes of this Rule 5, the number of Shares delivered in satisfaction of
Awards will be determined net of Shares withheld by the Company in payment of
the exercise price of the Award or in satisfaction of tax withholding
requirements with respect to the Award and, for the avoidance of doubt, will not
include any Share underlying Awards settled in cash or that otherwise lapse or
expire or become unexercisable without having been exercised, that are forfeited
to or repurchased by the Company due to failure to vest, or that otherwise are
cancelled or terminated.

 

5.4

The Shares available for issuance under the Plan may consist, in whole or in
part, of authorized and unissued Shares or treasury Shares.

 

6

Grant of Awards

 

6.1

Award provisions. The Administrator will determine the Eligible Persons to whom
Awards are granted and terms of all Awards as set forth in an Award agreement,
subject to the limitations provided herein. The Administrator will determine the
time or times at which an Award will vest or become exercisable and the terms on
which an Option or SAR will remain exercisable. By accepting (or, under such
rules as the Administrator may prescribe, being deemed to have accepted) an
Award, the Participant will be deemed to have agreed to the terms of the Award
and the Plan. Notwithstanding any provision of this Plan to the contrary, awards
of an acquired company that are converted, replaced or adjusted in connection
with the acquisition may contain terms and conditions that are inconsistent with
the terms and conditions specified herein, as determined by the Administrator.

 

 

--------------------------------------------------------------------------------

 

 

 

6.1.1

Each Award shall state:

 

 

6.1.1.1.

the Date of Grant;

 

 

6.1.1.2.

the maximum number of Shares subject to the Award;

 

 

6.1.1.3.

the exercise price (or the base value from which appreciation is to be
measured), if any (which, in respect of any Option or SAR shall be not less than
the fair market value of a Share on the Date of Grant);

 

 

6.1.1.4.

in the case of an Award requiring exercise, the Exercise Period and the date or
dates on which it will ordinarily become exercisable, and the number of Shares
in respect of which it may then be exercised; and

 

 

6.1.1.5.

in the case of an Award not requiring exercise, the date or dates on which the
Award will vest, and the number of Shares in respect of which it vests;

 

and shall state, or have attached to it in the form of a schedule, any
Performance Target or other conditions applicable to the Award and the Shares
subject to it.

 

Subject to the foregoing, an Award agreement shall be in such form as the
Administrator may determine from time to time.

 

6.2

Grant of Approved Options. Where an Award is intended to qualify as an Approved
Option (as defined in the 2013 Approved Company Share Option Plan, the rules of
which are set out in Appendix A), such Award shall be subject to the provisions
of the 2013 Approved Company Share Option Plan.

 

6.3

Grant of Award to U.S. Participant. Where an Award is granted to a U.S.
Participant, such Award shall be subject to the provisions of Appendix B to the
Plan (Special Provisions Applicable to Participants Subject to the United States
Internal Revenue Code).

 

6.4

Dividend equivalents. The Administrator may provide for the payment of amounts
(on terms and subject to conditions established by the Administrator) in lieu of
cash dividends or other cash distributions with respect to Shares subject to an
Award whether or not the holder of such Award is otherwise entitled to share in
the actual dividend or distribution in respect of such Award. Dividends or
dividend equivalent amounts payable in respect of Awards that are subject to
restrictions may be subject to such limits or restrictions as the Administrator
may impose.

 

 

--------------------------------------------------------------------------------

 

 

6.5

Coordination with other Plans. Awards under the Plan may be granted in tandem
with, or in satisfaction of or substitution for, other Awards under the Plan or
awards made under other compensatory plans or programs of the Group. For
example, but without limiting the generality of the foregoing, awards under
other compensatory plans or programs of the Group may be settled in Shares
available under the Plan (including, without limitation, unrestricted Shares) if
the Administrator so determines, in which case the shares delivered will be
treated as awarded under the Plan (and will reduce the number of shares
thereafter available under the Plan in accordance with the rules set forth in
Rule 5).

 

6.6

Additional Restrictions. The Administrator may cancel, rescind, withhold or
otherwise limit or restrict any Award at any time if the Participant is not in
compliance with all applicable provisions of the Award agreement and the Plan,
or if the Participant breaches any agreement with the Company or any member of
the Group with respect to non-competition, non-solicitation or confidentiality.
Without limiting the generality of the foregoing, the Administrator may recover
Awards made under the Plan and payments under or gain in respect of any Award in
accordance with any applicable Company clawback or recoupment policy, as such
policy may be amended and in effect from time to time, or as otherwise required
by applicable law or applicable stock exchange listing standards, including,
without limitation, Section 10D of the Securities Exchange Act of 1934, as
amended.

 

7

Performance Targets

 

7.1

The exercise or vesting of any Award may by its terms be conditional upon,
and/or the number of Shares which may be acquired on exercise or vesting of an
Award and/or the number of Restricted Shares which may be forfeited may be
determined by, the attainment of one or more objective Performance Targets. The
terms of each Performance Target shall be determined by the Administrator in its
discretion and shall be specified to the relevant Participant in the Award
agreement.

 

7.2

If an event or circumstance that occurs during an applicable performance period
(including, without limitation, a change in accounting policies or practice, a
change in the length of the Company’s accounting period or a change in the
Company’s capital structure, including any issue of shares or securities or any
reduction of capital or a stock split (including a reverse stock split)) causes
the Administrator reasonably to consider that a different Performance Target or
Targets would be a more appropriate or fairer measure of performance or that any
amended Performance Target or Targets will provide a more effective incentive to
the applicable Participant, the Administrator may determine that a new
Performance Target or Targets shall be substituted for the existing Performance
Target or Targets applicable to such Award.

 

7.3

Where an Award is subject to the satisfaction of a Performance Target, that
Award may not be exercised or vest (and any Restricted Shares comprised in that
Award may not cease to be subject to forfeiture) except in accordance with or to
the extent provided in the Award agreement and as determined by the
Administrator after taking into account any adjustment pursuant to Rule 7.2.

 

 

--------------------------------------------------------------------------------

 

 

8

Exercise and Lapse of Awards

 

8.1

No Award shall be capable of vesting or being exercised after the expiry of the
Exercise Period. Any Award which has not vested or been exercised or that has
lapsed or terminated before the expiry of the Exercise Period shall lapse and
terminate upon the expiry of the Exercise Period.

 

8.2

Awards that require exercise may be exercised in accordance with their terms
(and subject to satisfaction of any Performance Targets) at any time during the
Exercise Period. Awards that do not require exercise shall (provided they have
not lapsed or terminated and subject to satisfaction of any Performance Targets)
vest (and Restricted Shares shall cease to be subject to forfeiture) on the date
or dates and/or subject to satisfaction of any Performance Targets set out in
the Award agreement.

 

8.3

The Administrator may at its discretion, accelerate the vesting or the
commencement of the Exercise Period (or the date on which Restricted Shares
shall cease to be subject to forfeiture) of any Awards if it considers it
appropriate; provided, however, that the Administrator shall not have the
authority to fully accelerate any Award unless (a) a change of Control (as
defined in Appendix B) has occurred and (b) the Participant’s employment with
the Company has been terminated as a result of such change of Control.

 

8.4

Unless the Administrator expressly provides otherwise, the following rules will
apply if a Participant ceases to be an Eligible Person:

 

 

8.4.1

Immediately upon the Participant ceasing to be an Eligible Person and except as
provided in Rule 8.4.2 and 8.4.3, each Option and SAR that is then held by the
Participant will cease to be exercisable and will lapse and terminate and all
other Awards that are then held by the Participant to the extent not already
vested will be forfeited.

 

 

8.4.2

Subject to Rule 8.4.3 and 8.4.4 below, all Options and SARs held by the
Participant immediately prior to the Participant ceasing to be an Eligible
Person, to the extent then exercisable, will remain exercisable for the lesser
of (i) a period of three months or (ii) until the expiry of the Exercise Period
determined without regard to this Rule 8.4, and will thereupon immediately lapse
and terminate.

 

 

8.4.3

All Options and SARs held by a Participant (or the Participant’s estate, as
applicable) immediately prior to the Participant ceasing to be an Eligible
Person due to his or her death, to the extent then exercisable, will remain
exercisable for the lesser of (i) a period of 12 months or (ii) until the expiry
of the Exercise Period determined without regard to this Rule 8.4, and will
thereupon immediately lapse and terminate.

 

 

8.4.4

All Stock Options and SARs (whether or not exercisable) held by a Participant
immediately prior to the Participant ceasing to be an Eligible Person will
immediately terminate upon such cessation if the Participant’s termination of
employment or service is for Cause or occurs in circumstances that in the
determination of the Administrator would have constituted grounds for the
Participant’s employment or service to be terminated for Cause.

 

 

--------------------------------------------------------------------------------

 

 

9

Exercise Procedure

 

9.1

Exercise of an Award requiring exercise shall be by application in writing
addressed to the Company and specifying the number of Shares in respect of which
the Award is being exercised on that occasion and accompanied by payment in full
of the aggregate exercise price (if any) for such Shares (or an undertaking in a
form acceptable to the Company to pay the same). The application must be
delivered or sent by prepaid post or in such other manner as the secretary of
the Company may approve to the registered office for the time being of the
Company (or to such other office as may from time to time be specified for the
purpose). A Stock Option or SAR exercised by any person other than the
Participant will not be deemed to have been exercised until the Administrator
has received such evidence as it may require that the person exercising the
Award has the right to do so.

 

9.2

Where the exercise of an Award is to be accompanied by payment, payment of the
exercise price will be by cash or check acceptable to the Administrator or by
such other legally permissible means, if any, as may be acceptable to the
Administrator.

 

10

Non-transferability of Awards

 

Unless and to the extent the Administrator shall determine otherwise at the time
of grant, Awards shall be personal to the person to whom they are granted and
shall lapse forthwith if they are purportedly transferred (otherwise than to
personal representatives upon death) assigned, mortgaged, charged or otherwise
alienated or if that person is adjudicated bankrupt or does or suffers any other
act or thing whereby he or she would or might be deprived of the legal or
beneficial ownership of the Awards. Save in exceptional circumstances, the
Administrator shall only permit the transfer or assignment of Awards to an
associated person of the Participant (as defined in section 472 of the Income
Tax (Earnings and Pensions) Act 2003).

 

11

Covered Transaction

 

Except as otherwise provided in an Award agreement, the following provisions
will apply in the event of a Covered Transaction.

 

11.1

If the Covered Transaction is one in which there is an acquiring or surviving
entity, the Administrator may (but, for the avoidance of doubt, need not)
provide (i) for the assumption or continuation of some or all outstanding Awards
or any portion thereof or (ii) for the grant of new awards in substitution
therefor by the acquiror or survivor or an affiliate of the acquiror or
survivor.

 

 

--------------------------------------------------------------------------------

 

 

11.2

Subject to Rule 11.5 below the Administrator may (but, for the avoidance of
doubt, need not) provide for payment (a “cash-out”), with respect to some or all
Awards or any portion thereof, equal in the case of each affected Award or
portion thereof to the excess, if any, of (A) the fair market value of one Share
(as determined by the Administrator in its reasonable discretion) times the
number of Shares subject to the Award or such portion, over (B) the aggregate
exercise or purchase price, if any, under the Award or such portion (in the case
of an SAR, the aggregate base value above which appreciation is measured), in
each case on such payment terms (which need not be the same as the terms of
payment to holders of Shares) and other terms, and subject to such conditions,
as the Administrator determines, it being understood that if the exercise or
purchase price (or base value) of an Award is equal to or greater than the fair
market value of one Share, the Award may be cancelled with no payment due
hereunder.

 

11.3

Subject to Rule 11.5 below, the Administrator may (but, for the avoidance of
doubt, need not) provide that any Award requiring exercise will become
exercisable, in full or in part and/or that the delivery of any Shares remaining
deliverable under any outstanding Award of Share Units (including Restricted
Share Units and Performance Awards to the extent consisting of Share Units) will
be accelerated in full or in part, in each case on a basis that gives the holder
of the Award a reasonable opportunity, as determined by the Administrator,
following exercise of the Award or the delivery of the Shares, as the case may
be, to participate as a stockholder in the Covered Transaction. Notwithstanding
the foregoing, the Administrator shall not have the authority to fully
accelerate vesting of any Award for a Participant that is an officer or director
of the Company unless such Participant’s employment with the Company has also
been terminated.

 

11.4

Except as the Administrator may otherwise determine in any case, each Award will
automatically lapse and terminate (and in the case of outstanding Restricted
Shares, will automatically be forfeited) upon consummation of the Covered
Transaction, other than Awards assumed pursuant to Rule 11.1 above.

 

11.5

Any Share and any cash or other property delivered pursuant to Rule 11.2 or Rule
11.3 with respect to an Award may, in the discretion of the Administrator,
contain such restrictions, if any, as the Administrator deems appropriate to
reflect any performance or other vesting conditions to which the Award was
subject and that did not lapse (and were not satisfied) in connection with the
Covered Transaction. For purposes of the immediately preceding sentence, a
cash-out under Rule 11.2 or acceleration under Rule 11.3 will not, in and of
itself, be treated as the lapsing (or satisfaction) of a performance or other
vesting condition. In the case of Restricted Shares that do not vest and are not
forfeited in connection with the Covered Transaction, the Administrator may
require that any amounts delivered, exchanged or otherwise paid in respect of
such Shares in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.

 

12

Adjustments and Distributions with Respect to Shares

 

12.1

In the event of a share dividend, stock split or combination of shares
(including a reverse stock split), recapitalization or other similar change in
the Company’s capital structure, the Administrator will make appropriate
adjustments to the maximum share limits described in Rule 5 and the limits
described in Section 3(a) and 3(b) of Appendix B of the Plan, and will also make
appropriate adjustments to the number and kind of shares of stock or securities
subject to Awards then outstanding or subsequently granted, any exercise or
purchase prices (or base values) relating to Awards and any other provision of
Awards affected by such change.

 

 

--------------------------------------------------------------------------------

 

 

12.2

References in the Plan to Shares will be construed to include any stock or
securities resulting from an adjustment pursuant to this Rule 12.

 

12.3

Any adjustment by the Administrator pursuant to this Rule 12 will be conclusive
and will bind all persons having or claiming any interest in the Plan or in any
Award.

 

13

Legal Conditions on Delivery of Shares

 

The Company will not be obligated to deliver any Shares pursuant to the Plan or
to remove any restriction from Shares previously delivered under the Plan until:
(i) the Company is satisfied that all legal matters in connection with the
issuance and delivery of such Shares have been addressed and resolved; (ii) if
the outstanding Shares are at the time of delivery listed on any stock exchange
or national market system, the Shares to be delivered have been listed or
authorized to be listed on such exchange or system upon official notice of
issuance; and (iii) all conditions of the Award have been satisfied or waived.
The Company may require, as a condition to exercise of the Award, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of applicable law. Any Shares required to be
issued to Participants under the Plan will be evidenced in such manner as the
Administrator may deem appropriate, including book-entry registration or
delivery of stock certificates, or in such other manner as may be required by
law. In the event that the Administrator determines that Share certificates will
be issued to Participants under the Plan, the Administrator may require that
certificates evidencing Shares issued under the Plan bear an appropriate legend
reflecting any restriction on transfer applicable to such Shares, and the
Company may hold the certificates pending lapse of the applicable restrictions.

 

14

Establishment of Sub-Plans

 

The Administrator may from time to time establish one or more sub-plans under
the Plan for purposes of satisfying applicable blue sky, securities or tax laws
of various jurisdictions. The Administrator will establish such sub-plans by
adopting supplements or appendices to the Plan setting forth (i) such
limitations on the Administrator’s discretion under the Plan as it deems
necessary or desirable and (ii) such additional terms and conditions not
otherwise inconsistent with the Plan as it deems necessary or desirable. All
such supplements or appendices so established will be deemed to be part of the
Plan, but each supplement or appendix will apply only to Participants within the
affected jurisdiction (as determined by the Administrator).

 

15

Tax

 

15.1

If the Company or any other member of the Group is obliged under any applicable
law to withhold an amount in respect of tax, social security or any like sum or
to account for such an amount to any governmental or other authority in respect
of the grant, exercise, vesting or settlement of an Award then:

 

 

15.1.1

it shall be a condition of exercise, vesting or settlement that the Participant
put the Company or any other member of the Group, as applicable, in funds to
account for such amounts to such governmental or other authority or otherwise
enter into such arrangements with the Company or other member of the Group, as
applicable, as are satisfactory to the Company or other member of the Group, as
applicable, with regard to the obligation to withhold or account; or

 

 

--------------------------------------------------------------------------------

 

 

 

15.1.2

the Company or other member of the Group, as applicable, shall be authorised to
arrange for the sale of such number of Shares subject to the Award as are
necessary to realise funds to pay the amount to be withheld and/or accounted for
and transfer the balance to the Participant, or to hold back from the Award that
same number of Shares (but not in excess of the minimum withholding required by
law).

 

15.2

If permitted by law, the Administrator may upon grant of an Award direct that
the Participant will be required as a condition of exercise or vesting at or
before the time of exercise or vesting of the Award to enter into an agreement
with the Company or other member of the Group, as applicable, to allow the
Company or other member of the Group, as applicable, to recover the applicable
national insurance contribution liability relating to the exercise or vesting of
the Award or to enter into a joint election with the Company or other member of
the Group, as applicable, that the applicable national insurance contribution
liability shall be transferred to the Participant.

 

15.3

Notwithstanding any provision of this Plan, each Participant is solely
responsible and liable for the satisfaction of all taxes and penalties of any
kind that may be imposed on or for the account of such Participant in connection
with the Plan.

 

16

Data Protection

 

16.1

In accepting the grant of an Award each Participant consents to the collection,
holding, processing and transfer of the Participant’s Personal Data by the
Company or a member of the Group for all purposes connected with the operation
of the Plan.

 

16.2

The purposes of the Plan referred to in Rule 16.1 include, but are not limited
to:

 

 

16.2.1

holding and maintaining details of the Participant’s Awards;

 

 

16.2.2

transferring the Participant’s Personal Data to the trustee of an employee
benefit trust, the Company's registrars or brokers or any administrators of the
Plan;

 

 

16.2.3

transferring the Participant’s Personal Data to a bona fide prospective buyer of
the Company or the Participant’s employer company or business unit (or the
prospective buyer's advisers), provided that the prospective buyer, and its
advisers, irrevocably agree to use the Participant’s Personal Data only in
connection with the proposed transaction and in accordance with the data
protection principles set out in the Data Protection Act 1998; and

 

 

16.2.4

transferring the Participant’s Personal Data under rule 16.2.2 or rule 16.2.3 to
a person who is resident in a country or territory outside the European Economic
Area that may not provide the same statutory protection for the information as
countries within the European Economic Area.

 

 

--------------------------------------------------------------------------------

 

 

17

Alteration and Termination of the Plan

 

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that,
except as otherwise expressly provided in the Plan, the Administrator may not,
without the Participant’s consent, alter the terms of an Award so as to affect
materially and adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time the Award was
granted. Any amendments to the Plan will be conditioned upon stockholder
approval only to the extent, if any, such approval is required by law (including
applicable stock exchange requirements), as determined by the Administrator.

 

18

Relationship between the Plan and Participants’ Employment

 

18.1

Participation in the Plan does not:

 

 

18.1.1

confer upon any person any right to participate in the Plan at any time in the
future either at all or on any particular basis;

 

 

18.1.2

confer upon any person any right to continue in employment or service with any
member of the Group;

 

 

18.1.3

restrict the right of any member of the Group to terminate the employment or
service of any Participant without liability at any time with or without Cause;

 

 

18.1.4

impose upon the Board or the Committee any duty to exercise any power or
discretion under the Plan to the advantage of the Participant; or

 

 

18.1.5

impose upon any member of the Group, the Board or the Committee or their
representatives, agents and employees any liability whatsoever (whether in
contract, tort, or otherwise howsoever) in connection with:

 

 

18.1.5.1.

the loss of a Participant’s right to receive Shares under the Plan or any lost
value in respect of any such Shares or any Awards held by the Participant;

 

 

18.1.5.2.

the loss of an individual’s eligibility to be granted Awards under the Plan;
and/or

 

 

18.1.5.3.

the manner in which any power or discretion under the Plan is exercised or the
failure or refusal of any person to exercise any power or discretion under the
Plan.

 

 

--------------------------------------------------------------------------------

 

 

 

18.1.6

Awards under the Plan shall not afford to a Participant any additional right to
compensation on the termination of the Participant’s employment or service which
would not have existed had the Plan not existed and, accordingly, any individual
who participates in the Plan shall waive any rights to compensation or damages
in consequence of the termination of such individual’s employment or service
with a company in the Group for any reason whatsoever insofar as these rights
arise or may arise from the Participant ceasing to have rights under the Plan as
a result of such termination or cessation or from the loss or diminution in
value of such rights and/or entitlements notwithstanding any provision to the
contrary in the Participant’s contract of employment or service.

 

19

Term of Plan

 

No Awards may be made after ten years from the Date of Adoption, but previously
granted Awards may continue beyond that date in accordance with their terms.

 

20

Governing Law

 

This Plan is governed by and shall be construed in accordance with English law
and the courts of England and Wales shall have exclusive jurisdiction to settle
any dispute or claim that arises out of or in connection with it.

 

 

--------------------------------------------------------------------------------

 

 

Appendix A

 

Sub-Plan to the Oxford Immunotec Global PLC

 

2013 Share Incentive Plan

 

 

 

2013 Approved Company Share Option Plan

 

 

 

Approved by HM Revenue & Customs on: [x] with reference number: [x]

 

 

 

Special Provisions Applicable to Approved Options granted pursuant to this 2013
Approved Company Share Option Plan Sub-Plan to the Oxford Immunotec Global PLC
2013 Share Incentive Plan (the "Appendix A Plan").

 

1

Interpretation

 

1.1

When used in this Appendix A Plan, the following words and expressions shall
have the meanings set out below. Capitalized terms used herein but not defined
herein shall have the meanings set forth in the Plan.

 

Appropriate Period: the meaning given by paragraph 26(3) of Schedule 4 to ITEPA;

 

Approval Date: the date of the approval of the Plan under Schedule 4 by HMRC.

 

Approved Option: means a right to acquire Shares granted under the Plan which
complies with the applicable requirements of Schedule 4.

 

Approved Option Certificate: means a certificate setting out the terms of an
Approved Option.

 

Approved Option Holder: means an individual who holds an Approved Option or,
where applicable, his personal representatives.

 

Associate: has the meaning given to "associate" in paragraph 12 of Schedule 4.

 

Control: has the meaning given in section 719 and paragraph 35(2) to Schedule 4
of ITEPA 2003. Controlled shall be interpreted accordingly.

 

Dealing Day: means a day on which the NASDAQ Global Market is open for the
transaction of business.

 

 

--------------------------------------------------------------------------------

 

 

Eligible Person means an individual who is

 

 

(a)

an Employee; or

 

 

(b)

a director of the Company or an Associated Company (as defined in paragraph
35(1) to Schedule 4 to ITEPA) participating in the Plan who is contracted to
work at least 25 hours per week for the Company or any Associated Company and
its subsidiaries or any of them (exclusive of meal breaks);

 

who, in either case, does not have at the Date of Grant of an Option, and has
not had during the preceding twelve months, a Material Interest in a Close
Company (as defined in section 414 and 415 of Income and Corporation Tax Act
1988 as varied by paragraph 9(4) to Schedule 4 ITEPA) which is the Company or
any Associated Company or a company which has Control of the Company or a member
of a Consortium (as defined in paragraph 36(2) to Schedule 4 to ITEPA) which
owns the Company.

 

Exercise Price: means the price at which each Share subject to an Approved
Option may be acquired on the exercise of that Approved Option, which:

 

 

(a)

if Shares are to be newly issued to satisfy the exercise of the Option, may not
be less than the nominal value of a Share; and

 

 

(b)

may not be less than the Market Value of a Share on the Date of Grant.

 

HMRC: means HM Revenue & Customs.

 

ITEPA 2003: means the Income Tax (Earnings and Pensions) Act 2003.

 

Key Feature: means any provision of the Plan that is necessary to meet the
requirements of Schedule 4.

 

Market Value: means in the case of an Option granted under this Appendix A Plan:

 

 

(a)

if at the relevant time Shares are listed on a recognised stock exchange as
defined in section 1005 of the Income Tax Act 2007 the closing price of a Share
on the relevant recognised stock exchange as reported in the Wall Street Journal
on the Date of Grant of the Option;

 

 

(b)

if paragraph (a) does not apply, the market value of a Share as determined in
accordance with Part VIII of the Taxation of Chargeable Gains Act 1992 and
agreed in advance for the purposes of the Plan with HMRC Shares and Assets
Valuation on the Date of Grant of the Option or such earlier date or dates as
may be agreed with HMRC Shares and Assets Valuation.

 

Material Interest: has the meaning given in paragraph 10 of Schedule 4.

 

Relevant Restriction: means any provision included in any contract, agreement,
arrangement or condition to which any of sections 423(2), 423(3) and 423(4) of
ITEPA 2003 would apply if references in those sections to employment-related
securities were references to Shares.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 4: means Schedule 4 to ITEPA 2003, which provides for the approval of
Company Share Option Plans by HMRC.

 

Shares: means ordinary shares in the Company that meet the requirements of
paragraphs 16 to 18 and paragraph 20 of Schedule 4.

 

Tax Liability: means the total of:

 

 

(a)

any PAYE income tax and primary class 1 (employee) national insurance
contributions (or any similar liability to withhold amounts in respect of income
tax or social security contribution in any jurisdiction) that any employer (or
former employer) of an Approved Option Holder is liable to account for as a
result of the exercise of an Approved Option; and

 

 

(b)

if:

 

 

(i)

such amounts may be lawfully recovered from the relevant Approved Option Holder;
and

 

 

(ii)

the relevant Option includes the requirement specified in Rule 5.3 of this
Appendix A Plan,

 

any secondary class 1 (employer) national insurance contributions (or any
similar liability for social security contribution in any jurisdiction) that any
employer (or former employer) of an Approved Option Holder is liable to pay as a
result of the exercise of an Approved Option.

 

1.2

Approved Options granted under this Appendix A Plan shall be subject to the
terms of this Appendix A Plan and the Plan, except (a) in the instance and to
the extent that any provision of this Appendix A Plan conflicts with provisions
set out elsewhere in the Plan, the provisions of this Appendix A Plan shall
prevail and (b) the following Rules of the Plan shall specifically be disapplied
in relation to Approved Options: Rule 3, Rule 6.4, Rule 6.6, Rule 8.3, Rule 10,
Rule 11.2, Rule 12.1, Rule 12.2 and Rule 15.

 

1.3

For the avoidance of doubt, the provisions of any other Appendices to the Plan
(including Appendix B and Appendix C and any Appendices adopted from time to
time) shall not apply to any Approved Options granted under this Appendix A
Plan.

 

 

 

 

 

2.

Grant of Approved Options

 

2.1

An Approved Option may not be granted:

 

 

(a)

at any time when that grant would be prohibited by, or in breach of any:

 

 

(i)

law; or

 

 

--------------------------------------------------------------------------------

 

 

 

(ii)

regulation with the force of law; or

 

 

(iii)

non-statutory set of guidelines or code that applies to the Company or with
which the Board or the Committee wishes to comply; or

 

 

(b)

before the Approval Date; or

 

 

(c)

to any person who is not an Eligible Person; or

 

 

(d)

over any Share which does not form part of the Ordinary Share Capital of the
Company, as defined in section 989 of the Income Tax Act 2007 (and such Shares
shall at all times satisfy the requirements of paragraphs 15 to 20 of Schedule 4
to ITEPA).

 

 

 

2.2

For an Award to qualify as an Approved Option the following requirements must be
met:

 

 

(a)

The Approved Option Certificate granting the Award must, while the Plan is
approved under Schedule 4, be in a form approved by the Administrator and HMRC.

 

 

(b)

The Approved Option Certificate granting the Award must include a statement
that:

 

 

(i)

the Approved Option is subject to the Plan, Schedule 4 and any other legislation
applying to share option plans approved under Schedule 4; and

 

 

(ii)

the provisions listed in the foregoing Rule 2.2(b)(i) of this Appendix A Plan
shall prevail over any conflicting statement relating to the Option's terms.

 

 

(c)

The Option Certificate granting the Award must (1) specify the Exercise Price
(which shall not be manifestly less than Market Value); (2) whether or not the
shares are subject to any Relevant Restrictions and, if so, the nature of the
Relevant Restrictions and (3) must be executed as a deed on behalf of the
Company.

 

 

(d)

The date(s) after which the Approved Option, or part of the Approved Option, is
exercised, (unless an earlier event occurs to cause the Approved Option to lapse
or to become exercisable, in whole or in part) may not be earlier than the third
anniversary of the Date of Grant or later than the ninth anniversary of the Date
of Grant;

 

 

(e)

The date when the Approved Option will lapse, assuming that the Approved Option
is not exercised earlier and no event occurs to cause the Approved Option to
lapse earlier may not be:

 

 

(i)

earlier than the date falling one year after the latest date specified under the
foregoing Rule 2.2(d) of this Appendix A Plan; or

 

 

(ii)

later than the tenth anniversary of the Date of Grant;

 

 

--------------------------------------------------------------------------------

 

 

 

(f)

The Approved Option shall be exercisable over 100% of the Shares over which it
has been granted, unless a performance target or other condition has been
imposed under Rule 2.4(a) of this Appendix A Plan and such performance target or
condition has not been satisfied or has been satisfied in part only, in which
event the Approved Option shall not be exercisable or shall only be exercisable
in part in accordance with such performance target or condition.

 

 

 

2.3

Transferability of an Approved Option. An Approved Option shall not be
transferable and shall be exercisable during the lifetime of the Approved Option
Holder only by the Approved Option Holder. An Approved Option shall be personal
to the Eligible Person to whom it is granted and, subject to Rule 8.4 of the
Plan, shall not be capable of being transferred, charged or otherwise alienated
and shall lapse immediately if the Approved Option Holder purports to transfer,
charge or otherwise alienate the Approved Option.

 

 

2.4

Performance target or other condition imposed on exercise of an Approved Option.

 

 

(a)

Any performance target or other condition consistent with Schedule 4 of ITEPA
imposed on the exercise of an Approved Option shall be:

 

(i)

objective;

 

(ii)

such that, once satisfied, the exercise of the Approved Option is not subject to
the discretion of any person; and

 

(iii)

stated on the Date of Grant.

 

 

(b)

If an event occurs as a result of which the Board or the Committee considers
that a performance target or other condition imposed on the exercise of an
Approved Option is no longer appropriate and substitutes, varies or waives under
Rule 7.2 of the Plan, the performance target or condition, such substitution,
variation or waiver shall:

 

(i)

be reasonable in the circumstances and result in a fairer measure of
performance; and

 

(ii)

produce a fairer measure of performance and be neither more nor less difficult
to satisfy than the original performance condition when first set.

 

2.5

Exercise of discretion by the Board. In exercising any discretion which it may
have under this Appendix A Plan, the Board or, where relevant, the Committee,
shall act fairly and reasonably.

 

2.6

Approved Options shall only be granted under and subject to this Appendix A
Plan. For the avoidance of doubt, any other sub-plan established under Rule 14
of the Plan shall not form part of this Appendix A Plan for the purposes of
grants of Approved Options under Schedule 4 ITEPA.

 

 

--------------------------------------------------------------------------------

 

 

3.

Individual limits on grants

 

3.1

The definitions in this Rule 3.1 apply in this Rule 3 of this Appendix A Plan:

 

Associated Company: has the meaning given in paragraph 35 of Schedule 4, which
may be summarised (as at the Date of Adoption) as stating that two companies are
associated companies if:

 

 

(a)

one has control of the other (or had such control at any time within the
preceding year); or

 

 

(b)

both are under the control of the same person(s) (or were under such common
control at any time within the preceding year).

 

In this definition, control has the meaning given by sections 450 and 451 of the
Corporation Tax Act 2010.

 

Existing CSOP Options: all:

 

 

(a)

Approved Options; and

 

 

(b)

options granted under any other share option plan approved under Schedule 4 that
has been established by the Company or any of its Associated Companies,

 

that can still be exercised.

 

3.2

References to Market Value in this Rule 3 of this Appendix A Plan are to the
Market Value on the date on which the relevant option was granted.

 

3.3

An Approved Option may not be granted to an Eligible Employee if the grant
(referred to in this Rule 3.3 as the Excess Option) would cause the total Market
Value of shares subject to:

 

 

(a)

the Excess Option; and

 

 

(b)

all Existing CSOP Options held by the relevant Eligible Person,

 

to exceed £30,000 (or any other amount specified in paragraph 6 of Schedule 4 at
the relevant time).

 

3.4

No Approved Option may be exercised when its exercise is prohibited by, or would
be a breach of, any of the following that then apply:

 

 

(a)

the NASDAQ stock market rules; or

 

 

 

(b)

any other rule, code or set of guidelines (such as a personal dealing code
adopted by the Company) with a similar purpose and effect to any part of the
NASDAQ stock market rules; or

 

 

(c)

any law or regulation with the force of law.

 

 

--------------------------------------------------------------------------------

 

 

3.5

No Approved Option may be exercised at any time when the Approved Option Holder:

 

 

(a)

has a Material Interest (any interests of the Approved Option Holder's
Associates being treated as belonging to the Approved Option Holder for this
purpose); or

 

 

(b)

had a Material Interest in the 12 months before that time (any interests of the
Approved Option Holder's Associates being treated as having belonged to the
Approved Option Holder for this purpose).

 

4.

Manner of exercise of Options

 

4.1

An Approved Option shall be exercised by the Approved Option Holder giving a
written exercise notice to the Company that shall be made using a form that the
Administrator will approve (subject to the prior approval of HMRC, while the
Plan is approved under Schedule 4). Shares shall be allotted and issued (or
transferred, as appropriate) within 30 days after a valid Approved Option
exercise, subject to the other rules of the Appendix A Plan. Except for any
rights determined by reference to a date before the date of allotment, Shares
allotted and issued in satisfaction of the exercise of an Approved Option shall
rank equally in all respects with the other shares of the same class in issue at
the date of allotment.

 

5.

Tax liabilities

 

5.1

The definitions in this Rule 5.1 apply in this Rule 5 of this Appendix A Plan.

 

Employer NICs: Secondary class 1 (employer) NICs (or any similar liability for
social security contribution in any jurisdiction) that are included in any Tax
Liability (or that would be included in any Tax Liability if an election of the
type referred to in Rule 5.3(b) of this Appendix A Plan had not been made) and
that may be lawfully recovered from the Approved Option Holder.

 

Sufficient Shares: the smallest number of Shares that, when sold, will produce
an amount at least equal to the relevant Tax Liability (after deduction of
brokerage and any other charges or taxes on the sale).

 

5.2

Each Approved Option shall include a requirement that the Approved Option Holder
irrevocably agrees to:

 

 

(a)

pay to the Company, his employer or former employer (as appropriate) the amount
of any Tax Liability; or

 

 

(b)

enter into arrangements to the satisfaction of the Company, his employer or
former employer (as appropriate) for payment of any Tax Liability.

 

 

--------------------------------------------------------------------------------

 

 

5.3

Each Approved Option shall include a requirement that the Approved Option Holder
irrevocably agrees that:

 

 

(a)

the Company, his employer or former employer (as appropriate) may recover the
whole or any part of any Employer NICs from the Approved Option Holder; or

 

 

(b)

at the request of the Company, his employer or former employer, the Approved
Option Holder shall elect (using a form approved by HMRC) that the whole or any
part of the liability for Employer NICs shall be transferred to the Approved
Option Holder.

 

5.4

An Approved Option Holder's employer or former employer may decide to release
the Approved Option Holder from, or not to enforce, any part of the Approved
Option Holder's obligations in respect of Employer NICs under Rules 5.2 and 5.3
of this Appendix A Plan.

 

5.5

If an Approved Option Holder does not fulfil his obligations under either Rule
5.2(a) or Rule 5.2(b) of this Appendix A Plan in respect of any Tax Liability
arising from the exercise of an Approved Option within seven days after the date
of exercise and Shares are readily saleable at that time, the Administrator
shall withhold Sufficient Shares from the Shares that would otherwise be
delivered to the Approved Option Holder. From the net proceeds of sale of those
withheld Shares, the Administrator shall pay to the Company, employer or former
employer an amount equal to the Tax Liability and shall pay any balance to the
Approved Option Holder.

 

5.6

Approved Option Holders shall have no rights to compensation or damages on
account of any loss in respect of Approved Options or the Plan where such loss
arises (or is claimed to arise), in whole or in part, from any loss of approval
under Schedule 4 that affects the Plan or any Approved Option, however such a
loss of approval may be caused.

 

5.7

Each Approved Option shall include a requirement that the Approved Option Holder
irrevocably agrees to enter into a joint election under section 431(1) or
section 431(2) of ITEPA 2003, if required to do so by the Company, his employer
or former employer, on or before the date of exercise of the Option.

 

5.8

For the avoidance of doubt, any withholding authorised under this Rule 5 or Rule
15 of the Plan shall only be permitted in connection with the exercise of an
Approved Option granted under this Appendix A Plan.

 

6.

Variation of share capital

 

If there is any variation of the share capital of the Company (whether that
variation is a capitalisation issue (other than a scrip dividend), rights issue,
consolidation, subdivision or reduction of capital or otherwise) that affects
(or may affect) the value of Approved Options to Approved Option Holders, the
Administrator may adjust the number and description of Shares subject to each
Approved Option and/or the Exercise Price of each Approved Option in a manner
that the Administrator, in its reasonable opinion, considers to be fair and
appropriate. However:

 

 

(a)

while the Plan is approved under Schedule 4, no such adjustment shall be made
without the prior approval of HMRC; and

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

the total amount payable on the exercise of any Approved Option in full shall
not be increased; and

 

 

(c)

the Exercise Price for a Share to be newly issued on the exercise of any Option
shall not be reduced below its nominal value (unless the Board or the Committee
resolves to capitalise, from reserves, an amount equal to the amount by which
the total nominal value of the relevant Shares exceeds the total adjusted
Exercise Price, and to apply such amount to pay-up the relevant Shares in full).

 

 

 

7.

CHANGE OF CONTROL AND OPTION ROLLOVER PROVISIONS

 

7.1

If any person obtains Control of the Company as a result of making a general
offer to acquire the whole of the issued share capital of the Company which is
either unconditional or is made on a condition such that if it is satisfied the
person making the offer will have control of the Company, an Option may only be
exercised within the period of six months of the time when the person making the
offer has obtained Control of the Company and any condition subject to which the
offer is made has been satisfied.

 

 

7.2

On a change of Control of the Company in accordance with Rule 7.1 only, an
Approved Option Holder may at any time within the Appropriate Period, by
agreement with the acquiring company, release any Option which has not lapsed
("the Old Option") in consideration of the grant to him of an Option ("the New
Option") which (for the purpose of Part 6 of Schedule 4 to ITPEA 2003) is
equivalent to the Old Option but relates to shares in a different company
(whether the company which has obtained Control of the Company itself or some
other company falling within paragraph 16(b) or (c) of Schedule 4).

 

7.3

The New Option shall not be regarded for the purposes of Rule 7.2 as equivalent
to the Old Option unless the conditions set out in paragraph 27(4) of Schedule 4
to ITPEA 2003 are satisfied and the provisions of the Appendix A Plan shall for
this purpose be construed as if:

 

 

 

(a)

the New Option were an option granted under the Appendix A Plan at the same time
as the Old Option;

 

 

 

(b)

the reference to Oxford Immunotec Global PLC in the definition of "the Company"
above were a reference to the different company mentioned in Rule 7.2, however
the Appendix A Plan will remain that of Oxford Immunotec Global PLC; and

 

 

--------------------------------------------------------------------------------

 

 

 

 

(c)

all conditions imposed by Rule 7 of the Plan have been satisfied.

 

8.

Administration and amendment

 

8.1

While the Appendix A Plan is approved under Schedule 4, no amendment to a Key
Feature shall have effect until approved by HMRC, to the extent required under
the provisions applicable to Approved Options contained in ITEPA 2003.

 

 

--------------------------------------------------------------------------------

 

 

Appendix B
to the
Oxford Immunotec Global PLC
2013 Share Incentive Plan

Special Provisions Applicable to Participants Subject to
the United States Internal Revenue Code

 

 

 

This Appendix B sets forth special provisions of the Plan that apply to U.S.
Participants. Capitalized terms used herein but not defined herein shall have
the meanings set forth in the Plan.

 

1.  Interpretation

 

(a)     For the purposes of this Appendix B, the following terms have the
following meanings:

 

(i)     “Section 162(m)” means Section 162(m) of the Code and the Treasury
Regulations thereunder.

 

(ii)     “Section 409A” means Section 409A of the Code and the Treasury
Regulations thereunder.

 

(iii)     “Section 422” means Section 422 of the Code and the Treasury
Regulations thereunder.

 

(b)     The Plan and this Appendix B are complementary to each other and shall,
with respect to Awards granted to U.S. Participants, be read and deemed as one.
In the event of any contradiction, whether explicit or implied, between the
provisions of this Appendix B and the Plan, the provisions of this Appendix B
shall prevail with respect to Awards granted to U.S. Participants.

 

2. Eligibility

 

Eligibility for ISOs is limited to U.S. Participants who are employees of the
Company or a “parent corporation” or “subsidiary corporation” of the Company as
those terms are defined in Section 424 of the Code. Eligibility for Options
other than ISOs is limited to U.S. Participants who are providing direct
services on the date of grant of the Option to the Company or to a subsidiary of
the Company that would be described in the first sentence of Section
1.409A-1(b)(5)(iii)(E) of the Treasury Regulations under the Code.

 

3.  Limitations on Awards Under the Plan

 

(a)     Limitation on the Award of ISOs. A maximum of 8,053,691 Shares may be
issued in satisfaction of ISOs. For purposes of this Section 3(a), the number of
Shares delivered in satisfaction of Awards will be determined net of Shares
withheld by the Company in payment of the exercise price of the Award or in
satisfaction of tax withholding requirements with respect to the Award. The
limit set forth in this Section 3(a) shall be construed to comply with Section
422.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Individual Limits. The following limits will apply to Awards of the
specified type granted to any U.S. Participant in any calendar year.

 

(i)     Options: 1,043,997 Shares.

 

(ii)     SARS: 1,043,997 Shares.

 

(iii)     Awards other than Options or SARs: 521,998 Shares.

 

In applying the foregoing limits, (i) all Awards of the specified type granted
to the same person in the same calendar year will be aggregated and made subject
to one limit; (ii) the limits applicable to Options and SARs refer to the number
of Shares subject to those Awards; and (iii) the share limit under clause (iii)
refers to the maximum number of Shares that may be delivered, or the value of
which could be paid in cash or other property, under an Award or Awards of the
type specified in clause (iii) assuming a maximum payout. The foregoing
provisions will be construed in a manner consistent with Section 162(m),
including, without limitation, where applicable, the rules under Section 162(m)
pertaining to permissible deferrals of exempt awards. In the Administrator’s
discretion, the foregoing limits shall apply to other Participants to the extent
determined necessary or desirable for purposes of Section 162(m).

 

4.

Rules Applicable to Awards

 

(a)     All Awards. The special rules and limitations set forth in this Section
4(a) are applicable to Awards issued under the Plan to U.S. Participants.

 

(i)     Taxes. The delivery, vesting and retention of Shares, cash or other
property under an Award are conditioned upon full satisfaction by the U.S.
Participant of all tax withholding requirements with respect to the Award. The
Administrator will prescribe such rules for the withholding of taxes as it deems
necessary. The Administrator may, but need not, hold back Shares from an Award
or permit a U.S. Participant to tender previously owned Shares in satisfaction
of tax withholding requirements (but not in excess of the minimum withholding
required by law). Each U.S. Participant is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or for the
account of such U.S. Participant in connection with the Plan.

 

(ii)     Administration. Without derogating from the powers and authorities of
the Administrator set forth in the Plan, and unless specifically required under
applicable law, the Administrator shall also have the authority to administer
the provisions of this Appendix B in its discretion and to take all actions
necessary or appropriate to carry out the purposes of the Plan and this Appendix
B, in addition to any powers and authorities specified in the Plan, including
the authority, in its discretion to determine the type of Award to be granted,
including whether to grant Options as ISOs or as NSOs. In addition, in taking
actions or making adjustments under Rules 11 or 12 of the Plan, the
Administrator shall do so having due regard for the qualification of ISOs under
Section 422, the requirements of Section 409A, and for the performance-based
compensation rules of Section 162(m), where applicable.

 

 

--------------------------------------------------------------------------------

 

 

(iii)     Transferability. Neither ISOs nor, except as the Administrator
otherwise expressly provides in accordance with the third sentence of this
Section 4(a)(iii), other Awards may be transferred other than by will or by the
laws of descent and distribution. During a Participant’s lifetime, ISOs (and,
except as the Administrator otherwise expressly provides in accordance with the
third sentence of this Section 4(a)(iii), SARs and NSOs) may be exercised only
by the Participant. The Administrator may permit the gratuitous transfer (i.e.,
transfer not for value) of Awards other than ISOs, subject to such limitations
as the Administrator may impose.

 

(iv)     Dividend Equivalents. The entitlement, if any, to dividend equivalent
amounts payable in respect of Awards will be established and administered in a
manner either consistent with an exemption from, or in compliance with, the
requirements of Section 409A.

 

(v)      Section 162(m). In the case of any Performance Award (other than an
Option or SAR) intended to qualify for the performance-based compensation
exception under Section 162(m), the Administrator will establish the applicable
Performance Target or Targets in writing no later than ninety (90) days after
the commencement of the period of service to which the performance relates (or
at such earlier time as required to qualify the Award as performance-based under
Section 162(m)) and, prior to the event or occurrence (grant, vesting or
payment, as the case may be) that is conditioned on the attainment of such
Performance Target or Targets, will certify whether it or they have been
attained. Notwithstanding anything to the contrary in the Plan, including,
without limitation Rule 7, to the extent consistent with the requirements for
satisfying the performance-based compensation exception under Section 162(m),
the Administrator may provide in the case of any Award intended to qualify for
such exception that one or more of the Performance Targets applicable to such
Award will be adjusted in an objectively determinable manner to reflect events
(for example, the impact of charges for restructurings, discontinued operations,
mergers, acquisitions, extraordinary items, and other unusual or non-recurring
items, and the cumulative effects of tax or accounting changes, each as defined
by U.S. generally accepted accounting principles) occurring during the
performance period that affect the applicable Performance Target or Targets.
Awards will not be required to comply with the provisions of the Plan applicable
to performance based awards under Section 162(m) to the extent they are eligible
(as determined by the Administrator) for exemption from the limitations of
Section 162(m) by reason of the post-initial public offering transition relief
in Section 1.162-27(f) of the Treasury Regulations under the Code.

 

(vi)     Coordination with Other Plans. In any case where an award is made under
another plan, scheme or program of the Company or any other member of the Group
pursuant to the terms of the Plan and such award is intended to qualify for the
performance-based compensation exception under Section 162(m), and such award is
settled by the delivery of Stock or another Award under the Plan, the applicable
Section 162(m) limitations under both the other plan, scheme or program and
under the Plan will be applied to the Plan as necessary (as determined by the
Administrator) to preserve the availability of the Section 162(m)
performance-based compensation exception with respect thereto.

 

 

--------------------------------------------------------------------------------

 

 

(vii)     Section 409A. Each Award will contain such terms as the Administrator
determines, and will be construed and administered, such that the Award either
qualifies for an exemption from the requirements of Section 409A or satisfies
such requirements.

 

(viii)    Fair Market Value. In determining the fair market value of any Share
under the Plan, the Administrator shall make the determination in good faith
consistent with the rules of Section 422 and Section 409A to the extent
applicable.

 

(ix)      Separation from Service. In construing the provisions of any Award
relating to the payment of “nonqualified deferred compensation” (subject to
Section 409A) upon a termination or cessation of a Participant’s service or
employment with any member of the Group, references to termination or cessation
of employment or service, termination or cessation of being an Eligible Person,
separation from service, retirement or similar or correlative terms will be
construed to require a “separation from service” (as that term is defined in
Section 1.409A-1(h) of the Treasury Regulations, after giving effect to the
presumptions contained therein) from the Company and from all other corporations
and trades or businesses, if any, that would be treated as a single “service
recipient” with the Company under Section 1.409A-1(h)(3) of the Treasury
Regulations.

 

(b)     Options and SARs. The special rules and limitations set forth in this
Section 4(b) are applicable to Options and SARs issued under the Plan to U.S.
Participants.

 

(i)     Maximum Term. Options and SARs will have a maximum term not to exceed 10
years from the date of grant (five years from the date of grant in the case of
an ISO granted to a ten-percent shareholder within the meaning of subsection
(b)(6) of Section 422); provided, however, that if a U.S. Participant still
holding an outstanding but unexercised NSO or SAR 10 years from the date of
grant (or, in the case of an NSO or SAR with a maximum term of less than 10
years, such maximum term) is prohibited by applicable law or a written policy of
the Company applicable to similarly situated employees from engaging in any open
market sales of Shares, and if at such time the Shares are publicly traded (as
determined by the Administrator), the maximum term of such Award will instead be
deemed to expire on the 30th day following the date the Participant is no longer
prohibited from engaging in such open-market sales.

 

(ii)     Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise will be no less
than 100% (or, in the case of an ISO granted to a ten-percent shareholder within
the meaning of subsection (b)(6) of Section 422, 110%) of the fair market value
of the Shares subject to the Award, determined as of the Date of Grant, or such
higher amount as the Administrator may determine in connection with the grant.

 

(c)     Additional Provisions Applicable to Awards of ISOs.

 

(1)     To the extent that the aggregate fair market value (determined as of the
time the Option is granted) of the Shares with respect to which ISOs are
exercisable for the first time by the U.S. Participant under all equity
compensation arrangements or schemes of the Company and/or its Affiliates (if
applicable) exceeds US$100,000 during any calendar year, the Options or portions
thereof that exceed such limit shall be treated as NSOs in accordance with
Section 422, notwithstanding any contrary provision of the Plan, this Appendix B
and/or the Award.

 

 

--------------------------------------------------------------------------------

 

 

(2)     Without limiting the generality of the foregoing, if a U.S. Participant
sells or otherwise disposes of any of the Shares acquired pursuant to the
exercise of an ISO on or before the later of (x) the date that is two years
after the date the ISO was granted, or (y) the that is date one year after the
transfer of such Shares to the U.S. Participant upon exercise of the ISO, the
U.S. Participant shall notify the Company in writing within 30 days after the
date of any such disposition.

 

5.

Amendment of Appendix B

 

The Administrator shall retain the power and authority to amend or modify this
Appendix B to the extent the Administrator in its discretion deems necessary or
advisable to comply with any guidance issued under Section 409A, Section 422 or
Section 162(m). Such amendments may be made without the approval of any U.S.
Participant.

 

6.

Miscellaneous

 

(a)     Waiver of Jury Trial. By accepting an Award under the Plan, each U.S.
Participant waives any right to a trial by jury in any action, proceeding or
counterclaim concerning any rights under the Plan and any Award, or under any
amendment, waiver, consent, instrument, document or other agreement delivered or
which in the future may be delivered in connection therewith, and agrees that
any such action, proceedings or counterclaim will be tried before a court and
not before a jury. By accepting an Award under the Plan, each U.S. Participant
certifies that no officer, representative, or attorney of the Company has
represented, expressly or otherwise, that the Company would not, in the event of
any action, proceeding or counterclaim, seek to enforce the foregoing waivers.
Notwithstanding anything to the contrary in the Plan, nothing herein is to be
construed as limiting the ability of the Company and a U.S. Participant to agree
to submit disputes arising under the terms of the Plan or any Award made
hereunder to binding arbitration or as limiting the ability of the Company to
require any eligible individual to agree to submit such disputes to binding
arbitration as a condition of receiving an Award hereunder.

 

(b)     Limitation of Liability. Notwithstanding anything to the contrary in the
Plan or in this Appendix B, neither the Company, nor any other member of the
Group, nor the Administrator, nor any person acting on behalf of the Company,
any other member of the Group, or the Administrator, will be liable to any U.S.
Participant or to the estate or beneficiary of any U.S. Participant or to any
other holder of an Award by reason of any acceleration of income, or any
additional tax (including any interest and penalties), asserted by reason of the
failure of an Award to satisfy the requirements of Section 422 or Section 409A
or by reason of Section 4999 of the Code, or otherwise asserted with respect to
the Award.

 

 

--------------------------------------------------------------------------------

 

 

Appendix C

 

Restricted Share Sub-Plan to the Oxford Immunotec Global PLC

 

Share Incentive Plan

 

 

 

Special Provisions Applicable to Restricted Shares granted to UK Employees
pursuant to this Restricted Share Sub-Plan to the 2013 Oxford Immunotec Global
PLC Share Incentive Plan (the "Appendix C Sub-Plan").

 

1.

This Appendix C Sub-Plan is governed by the 2013 Oxford Immunotec Global PLC
Share Incentive Plan (the "Plan") and all its provisions shall be identical to
those of the Plan save for the provisions amended as below in order to
accommodate the specific requirements of UK law.

 

2.

Restricted Shares may be awarded under this Appendix C Sub-Plan and such awards
of Restricted Shares shall be subject to the terms of the Plan and the Award
agreement, except to the extent that awards of Restricted Shares under this
Appendix C Sub-Plan shall only be made to Employees.

 

3.

References to "the Plan" shall be substituted by "Sub-Plan" where appropriate in
respect of Restricted Shares awarded to UK Employees under this Appendix C
Sub-Plan.

 

4.

Interpretation

 

4.1

When used in this Appendix C Sub-Plan, the following words and expressions shall
have the meanings set out below. Capitalized terms used herein but not defined
herein shall have the meanings set forth in the Plan.

 

 

"ITEPA 2003": means the Income Tax (Earnings and Pensions) Act 2003.

 

"Restricted Shares": means Shares that are subject to restrictions on transfer,
a risk of forfeiture or a right of repurchase by the Company under certain
circumstances.

 

"Restricted Share Holder": means the holder of Restricted Shares awarded under
this Appendix C Sub-Plan.

 

"Tax Liability": means the total of:

 

 

(a)

any PAYE income tax and primary class 1 (employee) national insurance
contributions (or any similar liability to withhold amounts in respect of income
tax or social security contribution in any jurisdiction) that any employer (or
former employer) is liable to account; and

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

if such amounts may be lawfully recovered any secondary class 1 (employer)
national insurance contributions (or any similar liability for social security
contribution in any jurisdiction) that any employer (or former employer) is
liable.

 

 

 

5

PARTICIPANT'S TAX INDEMNITY

 

5.1

Participant agrees to indemnify the Company (and the Company for and on behalf
of any other company in the Group) in respect of the Tax Liability. In order to
give effect to this indemnity, Participant irrevocably authorises and appoints
any director of the Company as his attorney and on his behalf:

 

 

5.1.1

to sell such number of the Shares registered in his name as will enable the
Company (after payment of all necessary selling expenses and commissions) to
recover from the sale proceeds an amount equal to the Tax Liability that shall
arise in connection with the acquisition, holding, forfeiture, repurchase or
sale of Restricted Shares;

 

 

5.1.2

to allow the Company or any Group Company to deduct from any cash amounts
(including salary and bonuses) which become payable to the Participant by the
Company or any company in the Group;

 

 

5.1.3

generally to sign any stock transfer form or other document which may be
required and to do any other thing which the Company shall consider necessary or
expedient for carrying out the acts hereby authorised in the same manner and as
fully in all respects as he could have done personally; and

 

 

5.1.4

Participant hereby undertakes to ratify everything which the Company shall do or
purport to do by virtue of this power of attorney.

 

 

 

5.2

To the extent permitted by law, Participant irrevocably agrees to pay the
Company a sum equal to all secondary Class 1 national insurance contributions
due on any amount chargeable to income tax under section 426 of ITEPA in respect
of the Restricted Shares and/or to enter into an election with his employer to
assume all the liability to Employer's NICs, due on any amount chargeable to
income tax under section 426 of ITEPA in respect of the Restricted Shares,
including an election under paragraph 3B of Schedule 1 to the Social Security
Contributions and Benefits Act 1992.

 

5.3

If the Participant wishes to enter into an income tax election under section 425
or 431 of ITEPA ("Income Tax Election") such an election may only be valid if
made not more than 14 days after the acquisition of the Restricted Shares. The
Participant acknowledges that no employees, directors or officers of any Group
Company have given the Participant financial, legal or taxation advice on the
advantages and disadvantages of making an Income Tax Election.

 

 

--------------------------------------------------------------------------------

 

 

Appendix D

 

Unapproved Option Sub-Plan to the Oxford Immunotec Global PLC

 

Share Incentive Plan

 

Special Provisions Applicable to Unapproved Options granted to UK Employees
pursuant to this Sub-Plan to the 2013 Oxford Immunotec Global PLC Share
Incentive Plan (the "Appendix D Sub-Plan").

 

1.

This Appendix D Sub-Plan is governed by the 2013 Oxford Immunotec Global PLC
Share Incentive Plan (the "Plan") and all its provisions shall be identical to
those of the Plan save for the provisions amended as below in order to
accommodate the specific requirements of UK law.

 

2.

This Appendix D Sub-Plan governs the grant of Options over Shares in the
Company. The Options granted under this Appendix D Sub-Plan shall be designated
as Unapproved Options.

 

3.

Such grants of Unapproved Options shall be subject to the terms of the Plan and
the Award agreement, except to the extent that grants of Unapproved Options
under this Appendix D Sub-Plan shall only be made to Employees.

 

4.

References to "the Plan" shall be substituted by "Sub-Plan" where appropriate in
respect of Options granted to UK Employees under this Appendix D Sub-Plan.

 

5.

Interpretation

 

5.1

When used in this Appendix D Sub-Plan, the following words and expressions shall
have the meanings set out below. Capitalized terms used herein but not defined
herein shall have the meanings set forth in the Plan.

 

 

"ITEPA 2003": means the Income Tax (Earnings and Pensions) Act 2003.

 

"Unapproved Option": means an Option over shares in the Company that is neither
an HM Revenue & Customs approved company share option (under Schedule 4 ITEPA
2003) nor an enterprise management incentive (EMI) option which meets the
requirements of Schedule 5 ITEPA 2003.

 